Name: 75/355/EEC: Commission Decision of 26 May 1975 amending the Commission Decision of 8 May 1974 authorizing the Italian Republic to take certain protective measures under Article 108 (3) of the Treaty (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-06-20

 Avis juridique important|31975D035575/355/EEC: Commission Decision of 26 May 1975 amending the Commission Decision of 8 May 1974 authorizing the Italian Republic to take certain protective measures under Article 108 (3) of the Treaty (Only the Italian text is authentic) Official Journal L 158 , 20/06/1975 P. 0025 - 0025 Greek special edition: Chapter 10 Volume 1 P. 0095 ++++( 1 ) OJ NO L 152 , 8 . 6 . 1974 , P . 18 . ( 2 ) OJ NO L 30 , 4 . 2 . 1975 , P . 19 . COMMISSION DECISION OF 26 MAY 1975 AMENDING THE COMMISSION DECISION OF 8 MAY 1974 AUTHORIZING THE ITALIAN REPUBLIC TO TAKE CERTAIN PROTECTIVE MEASURES UNDER ARTICLE 108 ( 3 ) OF THE TREATY ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 75/355/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 108 ( 3 ) THEREOF : WHEREAS BY DECISION NO 74/287/EEC ( 1 ) OF 8 MAY 1974 , THE COMMISSION AUTHORIZED THE ITALIAN REPUBLIC TO ADOPT PROTECTIVE MEASURES IMPOSING THE REQUIREMENT , UPON IMPORTATION OF CERTAIN AGRICULTURAL AND INDUSTRIAL PRODUCTS , TO LODGE AN INTEREST-FREE SIX-MONTH DEPOSIT WITH THE BANK OF ITALY , THE AMOUNT OF WHICH SHOULD NOT EXCEED 50 % OF THE CIF VALUE OF THE GOODS ( ARTICLE 1 ) , AND THE TEMPORARY REQUIREMENT ON ITALIAN RESIDENTS TO LODGE AN INTEREST-FREE BANK DEPOSIT NOT EXCEEDING 50 % OF THE VALUE OF THEIR INVESTMENT TRANSACTIONS IN OTHER MEMBER STATES ( ARTICLE 5 ) ; WHEREAS BY SUBSEQUENT DECISIONS ADOPTED BY THE COMMISSION , THE MOST RECENT ON 31 JANUARY 1975 ( 2 ) , MOST AGRICULTURAL ITEMS WERE PARTLY OR WHOLLY EXEMPTED FROM THE IMPORT DEPOSIT REQUIREMENT ; WHEREAS THE MAIN OBJECTIVE OF THE AUTHORIZATIONS PROVIDED FOR IN ARTICLES 1 AND 5 OF THE ABOVEMENTIONED DECISION OF 8 MAY WAS TO ALLOW ITALY TO RESTRICT ITS MONEY SUPPLY , WITH THE AIM OF COUNTERACTING THE SHARP DETERIORATION IN ITS BALANCE OF PAYMENTS ; WHEREAS THE BALANCE OF PAYMENTS HAS RECENTLY RECOVERED TO SOME EXTENT , AND WHEREAS THIS RECOVERY IS PARTLY DUE TO THE TREND IN THE TRADE BALANCE , WHICH , THOUGH REMAINING IN DEFICIT , TENDED TO STABILIZE , BETWEEN JUNE AND DECEMBER 1974 AND , FOR THE FIRST TIME , TO GAIN GROUND EARLY IN 1975 ; WHEREAS , MOREOVER , THE ITALIAN GOVERNMENT , UNDER THE ABOVEMENTIONED DECISION OF 8 MAY , ABOLISHED WITH EFFECT FROM 24 MARCH 1975 THE REQUIREMENT TO LODGE A DEPOSIT UPON IMPORTATION OF THE ITEMS STILL SUBJECT TO IT ; WHEREAS , THEREFORE , THE AUTHORIZATION CONCERNING THE ABOVEMENTIONED DEPOSIT NO LONGER SERVES ANY PURPOSE AND WHEREAS IT SHOULD CONSEQUENTLY BE REPEALED ; WHEREAS , HOWEVER , THE ECONOMIC AND FINANCIAL SITUATION AT PRESENT EXISTING IN ITALY REQUIRES THE RETENTION OF THE AUTHORIZATION CONCERNING INVESTMENTS IN OTHER MEMBER STATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLES 1 , 2 , 3 , 4 AND 7 ( 3 ) , ( 4 ) AND ( 5 ) OF DECISION NO 74/287/EEC OF 8 MAY 1974 ARE HEREBY REPEALED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 26 MAY 1975 . FOR THE COMMISSION P.J . LARDINOIS MEMBER OF THE COMMISSION